Citation Nr: 0608707	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for hypoglycemia.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
February 1988.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision in which 
the RO denied the veteran's claims for service connection for 
a sinus disorder and hypoglycemia.  The veteran filed a 
notice of disagreement (NOD) in March 2002, and the RO issued 
a statement of the case (SOC) in May 2002.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2002.

In November 2004, the Board remanded these matters to the RO 
for a videoconference hearing before a Veterans Law Judge, as 
requested.  However, in February 2005, the veteran withdrew 
her Board hearing request.  See 38 C.F.R. § 20.704(e) (2005). 

In March 2005, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of each 
claim (as reflected in the May 2005 supplemental SOC (SSOC)) 
and returned these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Although sinus problems were noted in service and 
thereafter, the preponderance of the competent medical 
evidence on the question of whether the veteran currently 
suffers from a current sinus condition weighs against the 
claim. 

3.  Post service, the veteran was diagnosed with hypoglycemia 
of no certain etiology, and the preponderance of the 
competent medical evidence on the question of whether such 
such condition is medically related to service weighs against 
the claim.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disorder 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

2.  The criteria for service connection for hypoglycemia are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for service 
connection for a sinus disorder and for hypoglycemia has been 
accomplished.

Through an August 2001 notice letter, an April 2002 SOC, as 
well as a May 2005 SSOC, the RO notified the veteran and her 
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support her 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the August 2001 notice letter 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in her possession that pertains to her claims.  
However, the claims file reflects that the veteran has 
submitted in support of her claims pertinent service medical 
records that she had in her  possession, but identified 
private treatment providers as potential sources of post-
service evidence.  As such, the Board finds that the veteran 
has, essentially, been put on notice to provide any evidence 
in her possession that pertains to the claims.  Accordingly, 
on these facts, the RO's omission is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the February 2002 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to the matters herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that each claim 
was fully developed and re-adjudicated after notice was 
provided.  As indicated above, the April 2002 SOC as well as 
the May 2005 SSOC notified the veteran what was needed to 
substantiate her claims and also identified the evidence that 
had been considered with respect to the claims.  Furthermore, 
in the August 2001 notice letter, the RO advised the veteran 
of VA's responsibilities to notify and assist her in her 
claims.  After the notice letter, SOC, and SSOC, the veteran 
was afforded an opportunity to respond.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102 (2005).

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are private 
treatment records that VA has been able to obtain.  

The RO has attempted to obtain additional post-service 
medical records on several occasions.  The Board notes that a  
January 2002 record reflects that the veteran had called the 
RO to advise that her medical records from the University 
Hospital in Charlotte, North Carolina were not available.  
The veteran reported that the University Hospital had retired 
her records and that it would not attempt to retrieve them.  
She requested that her appeal be processed without these 
records.  Further, in her July 2002 substantive appeal, the 
veteran indicated that she did not have any more medical 
records to provide since service because she could not afford 
to go to the doctor for treatment.

In July 2005, the RO issued a letter to the veteran notifying 
her of what it needed from her to prove her appeal; however, 
that she did not respond to this letter.  Also, an October 
2005 notation  reflects that a search was made in the VA 
Medical Center records for hospitalization, but that no 
records regarding the veteran were found.

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to either claim on 
appeal that needs to be obtained.



The Board also notes that reports of VA examinations 
accomplished in connection with the veteran's claims are of 
record, and are considered adequate for adjudication 
purposes.  While, in a June 2005 statement, the veteran 
raised questions about the fairness and adequacy of her May 
2005 VA examination regarding her sinuses, these assertions 
unfounded.  There is no indication whatsoever that the 
examiner was biased.  As discussed in more detail below, the 
May 2005 VA sinus examiner noted that he had reviewed the 
veteran's claims file, and had obtained a CAT scan of the 
veteran's sinuses.  The examination report also includes 
sufficient findings and conclusions needed to adjudicate the 
claim.  Hence, there is no basis for any further examination 
by another physician, as requested.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  

II.  Analysis

The appellant contends that she developed a sinus disorder 
and hypoglycemia during service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Sinus Disorder

Considering the claim for service connection for a sinus 
disorder in light of the above-noted legal authority, the 
Board finds that the claim must be denied because the first 
essential criterion for service connection-competent  and 
persuasive evidence of the claimed disability-has not been 
met.  

During service, the veteran was treated for sinusitis.  
According to an August 1985 periodic examination report, the 
veteran was found to have mild, left sinusitis tenderness.  
She was also prescribed medication to treat sinusitis.  She 
was treated again for sinusitis in August 1985 and February 
1986.

With respect to the post-service medical evidence, private 
hospital records from 1988 to 1990 are negative for findings 
of a sinus disorder.

Copies of private medical records dated between 1997 and 2001 
show that the appellant was treated for a sinus condition.  
According to a February 2001 treatment record, the veteran 
was diagnosed with sinusitis.  

According to a May 2005 VA sinus examination report, the 
physician found no current evidence of acute or chronic nose 
or sinus disease.  The physician added that the veteran 
obviously did not have sinusitis.  The examiner reviewed a 
CAT scan that showed findings that were essentially normal in 
the nose and sinus areas.  

The Board finds that the August 2005 VA examiner's  
conclusion constitutes probative evidence on the question of 
current disability.  The examiner clearly based his 
conclusion on whether the veteran currently suffers from a 
sinus disorder, based on examination findings, to include a 
CAT scan results, as well as a review of the record.  Hence, 
his conclusion was reached not only after consideration of 
the veteran's documented medical history and assertions, but 
upon objective testing. 

Thus, notwithstanding the fact that the record reflects some 
in and post-service notations as to sinus problems, the Board 
finds that the most probative evidence on the question of 
current disability weighs against the claim.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Where, as here, the weight of 
the competent evidence establishes that the veteran does not 
currently suffer from the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

B  Hypoglycemia

The veteran's service medical records show findings of 
gestational diabetes in October 1987. 

In May 2005, the veteran was provided a VA endocrine 
examination.  After reviewing the claims file and examining 
the veteran, the examiner diagnosed that the veteran ad 
hypoglycemic reactions with uncertain etiology.  The examiner 
commented that, if the veteran were very thin, then he would 
say that this was her body type.  The veteran had poor 
gluconeogenesis and glucose stores; however, the etiology of 
it was unclear.  The examiner commented that the veteran 
really had a problem based on her history.  

Based on a review of the claims file, the examiner reported 
that the veteran had gestational diabetes with macrosomia 
with all of her children.  The examiner did not see any 
records of her syncopal events or workup for hypoglycemia.  
The examiner defined this as a history of hypoglycemia; 
however, recent blood tests were in the normal range.  The 
examiner opined that he did not feel that it was likely that 
the hypoglycemia was related to her service.  There was a 
family history of diabetes in her father and a brother and 
sister, which would explain her gestational diabetes, and the 
gestational diabetes could be leading to a prediabetic state 
with her hypoglycemia at this point.  

Considering the claim for service connection for 
hypoglycemia, the Board finds that the claim must be denied 
because, although recent medical evidence documents recent 
treatment for hypoglycemia, there is no medical evidence 
documenting it until many years after the veteran was 
discharged from service.  Furthermore, no physician has 
linked any such condition  to any incident of the veteran's 
military service.  

The Board ascribes great probative value to the February 2005 
VA examiner's opinion, inasmuch as it was arrived at 
following the physician's review of the veteran's medical 
history documented in the claims file, as well as current 
examination of the veteran.  See Hayes, 5 Vet. App. at 69-70; 
Guerrieri, 4 Vet. App. at 470-471.  Significantly, neither 
the veteran nor her representative has presented or alluded 
to the existence of any contrary medical opinion, i.e., one 
that supports her claim for service connection for 
hypoglycemia. 

C.  Conclusion

The Board does not doubt the sincerity of the veteran's 
belief that she has sinusitis and hypoglycemia as a result of 
her military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, she is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Under these circumstances, the claims for service connection 
for sinusitis and hypoglycemia must be denied.  In arriving 
at the decision to deny the claims, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against each 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

ORDER

Service connection for sinusitis is denied.

Service connection for hypoglycemia is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


